Employment Agreement

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
EMPLOYMENT   AGREEMENT
 


 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is voluntarily
entered into on December 29, 2008 by and between Perfectenergy International
Limited, a Nevada corporation (the “Corporation”), and Mr. Zhuang Xiao Lin
(Edward Zhuang), an individual residing at Room 1001, No. 5, Lane 1028,
Changshou Road, Shanghai (the “Executive”), under the terms and conditions
outlined below and replaces in its entirety the Employment Agreement dated
February 1, 2008  previously executed by the parties.


RECITALS:
 
WHEREAS, the Corporation desires to employ the Executive in the capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Corporation in such capacity for the period and on the terms and conditions set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:
 
1.
Capitalized Terms.  All capitalized terms used herein have the meaning as set
forth in this Agreement.

 
2.
Employment Period.  The Corporation hereby agrees to employ the Executive in its
Shanghai Office as the Chief Financial Officer (“CFO”).  The Executive, in such
capacities, agrees to provide services to the Corporation for the period
begin­ning on Feb 1, 2008 (“the Commencement Date”).  The Employment Period
under this Agreement shall be 3 year commencing from the Commencement Date.  The
Employment Period may be renewed by the mutual agreement of the Executive and
the Corporation one (1) month before this Agreement expires, subject to the
Corporation’s business needs and the Executive’s performance and competencies
(as determined by the Corporation).

 
3.
Performance of Duties and Work Location.  The Executive agrees that during the
employment period, while he is employed by the Corporation, he shall devote his
full time, energies and talents exclusively to serving in the capacities of CFO
in the best interests of the Corporation, and to perform the duties assigned to
him faithfully, efficiently and in a professional manner (see Appendix I for
detail).  The Executive will be based in Shanghai.  The Executive agrees not to:

 
(a)
serve as or be a consultant to or employee, officer, agent or director of any
corporation, partnership or other entity other than the Corporation (other than
civic, charitable, or other public service organizations); or

 
(b)
have more than a five percent (5%) ownership interest in any enterprise if such
ownership interest would have a material adverse effect upon the ability of the
Executive to perform his duties hereunder; provided, however, the Executive
shall (i) disclose to the Board of Directors of the Corporation (the “Board”)
any 5% ownership interest in any enterprise, (ii) disclose any financial
relationship or ownership (regardless of such percentage), with any supplier,
customer or partner of the Corporation or any of its affiliates, and (iii) not
cause a conflict of interest between the Corporation or any of its affiliates on
the one hand and any supplier, customer or partner of the Corporation or any of
its affiliates on the other hand.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
4.
Compensation.  Subject to the terms and conditions of this Agreement, during the
employment period, while he is employed by the Corporation, the Executive shall
be compensated by the Corporation for his services as follows:

 
(a)
Beginning on the Commencement Date, the Executive’s base salary (“Base Salary”)
shall be RMB 50,000 per month, payable at the end of each month, and subject to
normal tax and other statutory withholdings in China.  During the employment
period, the Executive’s Base Salary rate shall be reviewed on or before each
anniversary of the Commencement Date to determine whether an increase in the
Executive’s rate of compensation is appropriate;

 
(b)
An additional month’s salary payable at every Chinese New Year (for 2008, such
13th month salary shall be multiplied by a percentage equal to the number of
months employed before Chinese New Year divided by 12 months), subject to normal
tax and other statutory withholdings in China;

 
(c)
The Executive shall be entitled to participate in the Corporation’s 2007 Stock
Option Plan, the ultimate holding company of the Corporation pursuant to the
terms and conditions set forth therein and the discretion of the Board of
Directors.  The Executive shall be granted a total of 500,000 stock options of
PFEN’s common stock.  The strike price for such stock options shall be priced at
US$1.02.  Such share options shall vest as follows: One third (1/3) at each year
ending in 3 years after the Commencement Date.  Such options shall also be
subject to such other requirements set forth in a Stock Option Agreement to be
entered into by and between the Corporation and the Executive;

 
(d)
In addition to public holidays in China, the Executive shall be entitled to
receive 20 days of paid vacation per year beginning after the completion of the
Probation Period;

 
(e)
The Corporation shall be responsible for the Executive’s social insurance
benefits including health and medical insurance and pension and mandatory
housing fund in accordance with Chinese employment laws. The Executive shall
enter into a supplementary agreement with China Star Corp that shall provide
such benefits and other services for the Executive.



 
(f)
The Executive shall be reimbursed by the Corporation for all reasonable
business, promotional, cell phone service, travel and entertainment expenses
incurred or paid by the Executive during the Employment Period in the
performance of his services under this Agreement: (i) provided that such
expenses constitute business deductions from taxable income for the Corporation
and are excludable from taxable income to the Executive under the governing laws
and regulations; and (ii) to the extent that such expenses do not exceed the
amounts allocable for such expenses in budgets that are approved from time to
time by the Corporation and are not in violation of the Corporation’s travel and
living expense reimbursement policies.  In order that the Corporation reimburse
the Executive for such allowable expenses, the Executive shall furnish to the
Corporation, in a timely fashion, the appropriate documentation in connection
with such expenses and shall furnish such other documentation and accounting as
the Corporation may from time to time reasonably request;
       
(g)
Any overtime working activities are already compensated within the compensation
package provided to the Executive under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
5.
Restrictive Covenants.  The Executive acknowledges and agrees that: (i) the
Executive has a major responsibility for the operation, development and growth
of the Corporation’s business; (ii) the Executive’s work for the Corporation has
brought him and will continue to bring him into close contact with confidential
information of the Corporation, its affiliates and its customers; and (iii) the
agreements and covenants contained in this paragraph 5 are essential to protect
the business interests of the Corporation and its affiliates and that the
Corporation will not enter into this Agreement but for such agreements and
covenants.  Accordingly, the Executive covenants and agrees to the following:

 
(a)
Confidential Information.  Except as may be required by the lawful order of a
court or agency of competent jurisdiction, the Executive agrees to keep secret
and confidential, both during the Employment Period and for two (2) years after
the Executive’s employment with the Corporation terminates, all non-public
information concerning the Corporation and its affili­ates that was acquired by,
or disclosed to, the Executive during the course of his employment by the
Corporation or any of its subsidiaries or affiliates, including information
relating to customers (including, without limitation, credit history, repayment
history, financial inform­a­tion and financial statements), costs, and
operations, financial data and plans, whether past, current or planned and not
to dis­close the same, either directly or indirectly, to any other person, firm
or business entity, or to use it in any way; provided, how­ever, that the
provisions of this paragraph 5(a) shall not apply to information that: (a) was,
is now, or becomes generally available to the public (but not as a result of a
breach of any duty of confidentiality by which the Executive is bound); (b) was
disclosed to the Executive by a third party not subject to any duty of
confidentiality to the Corporation prior to its disclosure to the Executive; or
(c) is disclosed by the Executive in the ordinary course of the Corporation’s
business as a proper part of his employment in connection with communications
with customers, vendors and other proper parties, provided that it is for a
proper purpose solely for the benefit of the Corporation.  The Executive further
agrees that he shall not make any statement or disclosure that (i) would be
prohibited by applicable State or local laws and regulations, or (ii) is
intended or reasonably likely to be detrimental to the Corporation or any of its
affiliates.

 
(b)
Non-Competition.  The Executive agrees that for the period commencing on the
Commencement Date and ending twenty four (24) months after this Agreement
expires, the Executive is terminated for any reason or voluntarily resigns (the
“Non-Competition Period”), the Executive, unless the Corporation and all of its
affiliates cease business in China, shall not directly or indirectly, alone or
as a partner, officer, director, employee, consultant, agent, independent
contractor, member or stockholder of any person or entity (“Person”), engage in
any business activity in which is directly or indirectly in competition with the
Business of the Corporation or its affiliates, or which is directly or
indirectly detrimental to the Business or business plans of the Corporation or
its affiliates.  The “Business” of the Corporation shall mean the actual or
intended business of the Corporation during the Employment Period and as of the
date the Executive leaves the employment of the Corporation.  As of the date
hereof, the Business of the Corporation is to provide coal gasification
technology, coal gasification plant development, operations and maintenance
based on coal gasification technology.  The Executive further agrees that during
the Non-Competition Period, he shall not in any capacity, either separately or
in association with others: (i) employ or solicit for employment or endeavor in
any way to entice away from employment with the Corporation or its affiliates
any employee of the Corporation or its affiliates; (ii) solicit, induce or
influence any supplier, customer, agent, consultant or other person or entity
that has a business relationship with the Corporation or its affiliates to
discontinue, reduce or modify such relationship with the Corporation or its
affiliates; nor (iii) solicit any of the Corporation’s or its affiliate’s
identified potential acquisition candidates.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
(c)
Remedies.  If the Executive breaches, or threatens to commit a breach of any of
the provisions contained in paragraphs 5(a) or 5(b) (the “Restrictive
Covenants”), the Corporation shall have the following rights and remedies, each
of which shall be enforceable, and each of which is in addition to, and not in
lieu of, any other rights and remedies available to the Corporation at law or in
equity:

 
(i)
The Executive shall account for and pay over to the Corporation all
compensation, profits, and other benefits which inure to the Executive’s benefit
which are derived or received by the Executive or any person or business entity
controlled by the Executive, or his relatives, resulting from any action or
transactions constituting a breach of any of the Restrictive Covenants.

 
(ii)
Notwithstanding the provisions of paragraph 5(c)(i) above, the Executive
acknowledges and agrees that in the event of a violation or threatened violation
of any of the Restrictive Covenants, the Corporation shall be entitled to
enforce each such provision by any available mandatory relief obtained in any
court of competent jurisdiction without prejudice to any other rights and
remedies that may be available at law or in equity, and the Corporation shall
also be entitled to recover its attorneys’ fees and costs incurred to enforce
any of the Restrictive Covenants from the Executive if the Corporation prevails
in such enforcement action.

 
(d)
Severability.  If any of the Restrictive Covenants, or any part thereof, are
held to be invalid or unenforceable, the same shall not affect the remainder of
the covenant or covenants, which shall be given full effect, without regard to
the invalid or unenforceable portions.  Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

 
(e)
Proprietary Rights.  The Executive acknowledges and agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
client files, and any materials made by the Executive or by the Corporation or
its affiliates are the property of the Corporation and shall not be used by the
Executive in any way adverse to the Corporation’s interests.  The Executive
shall not deliver, reproduce or in any way allow such documents or things to be
delivered or used by any third party without specific direction or consent of
the Board.  The Executive hereby assigns to the Corporation any rights which he
may have in any such trade secret or proprietary information.

 
6.
Termination and Compensation Due Upon Termination.  The Executive’s right to
compensation for periods after the date the Executive’s employment with the
Corporation terminates shall be determined in accordance with the following:

 
(a)
Voluntary Resignation.  The Executive may terminate his employment with the
Corporation for any reason (or no reason at all) at any time by giving the
Corporation thirty (30)1 days prior written notice of voluntary resignation;
provided, however, the Corporation may decide that the Executive’s voluntary
resignation be effective immediately upon notice of such resignation.  The
Corporation shall have no oblig­a­tion to make payments to the Executive in
accordance with the provisions of paragraph 4 for periods after the date on
which the Executive’s employment with the Cor­poration terminates due to the
Executive’s voluntary resig­na­tion.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
(b)
Termination with Prior Notice.  The Corporation may terminate the Executive with
30 days’ prior notice (or payment in lieu of notice) based on one of the
following grounds:

 
 
(i)
the Executive is suffering non-work related illness and is unable to perform his
duties after the medical treatment period;

 
 
(ii)
the Executive is not able or not competent, as determined by the Corporation, to
perform his duties even after training (including on-the-job training);

 
 
(iii)
there is a major change of circumstances which were relied on as the basis to
enter into this Agreement, including merger, division or acquisition of the
Corporation; or

 
 
(iv)
the Corporation is undergoing a statutory reorganization or sustaining major
financial difficulties.



Upon termination based on any of the above grounds, the Corporation shall pay
the Executive compensation at the rate of one month of the current Base Salary
for each year of services with the Corporation.


(c)
Termination for Cause.  The Executive may only be terminated for cause, without
prior notice, by the agreement of the President & CEO.  The Corporation shall
have no oblig­ation to make payments to the Executive in accordance with the
provisions of paragraph 4 or otherwise for periods after the Executive’s
employment with the Corporation is terminated on account of the Executive’s
discharge for cause.  For pur­poses of this Agreement, the Executive shall be
considered terminated for “cause” if he is discharged by the Corporation on
account of the occurrence of one or more of the following events:

 
 
(i)
the Executive becomes habitually addicted to drugs or alcohol;

 
 
(ii)
the Executive discloses confidential information in violation of paragraph 5(a)
and such disclosure has a material adverse effect on the Corporation, or engages
in competition in violation of paragraph 5(b);

 
 
(iii)
the Corporation is directed by regulatory or govern­mental authorities to
terminate the employment of the Executive or the Executive engages in
acti­vities that cause actions to be taken by regula­tory or governmental
authorities that have a material adverse effect on the Corporation;

 
 
(iv)
the Executive is indicted of a felony crime (other than a felony resulting from
a minor traffic viola­tion);

 
 
(v)
the Executive commits an act of fraud against the Corporation, violates a duty
of loyalty to the Corporation, or acts against the interest of the Corporation,
or

 
 
(vi)
any other causes as prescribed under the governing laws and regulations.

 
(d)
Disability.  Disability of the Executive shall be dealt with in accordance with
the Corporation’s long term disability plan (if any) and the applicable law.

 
(e)
Death.  The Corporation shall have no obligation to make pay­ments to the
Executive in accordance with the pro­visions of paragraph 4 for periods after
the date of the Execu­tive’s death, except payments due and owing as of such
date.

 
(f)
Stock Options.  In the event of termination of this Agreement (regardless of
reason), and notwithstanding anything contained herein, the Executive must
exercise all vested stock options issued to the Executive pursuant to this
Agreement within six (6) months after the effective termination date of the
Agreement.

 
(g)
Probation Period.  The Executive shall be subject to a three (3) month
probation/trial period (the “Probation Period”), beginning on the Commencement
Date, during which time the Executive may be terminated immediately by the
Corporation, the Corporation shall have no oblig­a­tion to make payments to the
Executive in accordance with the provisions of paragraph 4 for periods after the
date on which the Executive’s employment with the Cor­poration terminates due to
such termination.

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
7.
Successors and Assignment.  This Agreement shall be binding on, and inure to the
benefit of the Corporation and its successors and assigns and any person
acquiring, whether by merger, consolidation, pur­chase of all or substantially
all of the Corporation’s assets and business, or otherwise without further
action by the Executive; provided however, that Executive hereby agrees to
execute an acknowledgement of assignment if requested to do so by the successor,
assign or acquiring person.  The Corporation may assign this agreement to any of
its direct and indirect subsidiaries or its affiliates.

 
8.
Waiver of Breach.  The waiver by either the Corporation or the Executive of a
breach of any provision of this Agreement shall not operate as, or be deemed a
waiver of, any subsequent breach by either the Corporation or the Executive.

 
9.
Notice.  Any notice to be given hereunder by a party hereto shall be in writing
and shall be deemed to have been given when received or, when deposited in the
mail, certified or registered mail, postage prepaid:

 
(a)
to the Executive addressed as follows:

 
Mr. Zhuang Xiao Lin, Edward
Adress:Room 1001, No. 5, Lane 1028 Changshou Road, Shanghai
Cell : 13611939698


(b)
to the Corporation addressed as follows:

 
No. 479 You Dong Road, XinZhuang
Shanghai 201100 China
Tel: +86-21-54880958
Fax: +86-21-54888243


10.
Amendment.  This Agreement may be amended or canceled by mutual agreement of the
parties in writing without the consent of any other person and no person, other
than the parties hereto (and the Executive’s estate upon his death), shall have
any rights under or interest in this Agreement or the subject matter
hereof.  The parties hereby agree that no oral conversations shall be deemed to
be a modification of this Agreement and neither party shall assert the same.

 
11.
Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the People’s Republic of China.

 
12.
Dispute Resolution.  Any dispute arising from or in connection with this
Agreement which cannot be resolved through amicable consultations shall be
submitted to the relevant local arbitration commission for resolution. If any
party is not satisfied with the arbitration award, that party may file an action
with a Chinese court.  However, for any disputes arising from or in connection
with the restrictive covenants as set out under Clause 5 of this Agreement, such
disputes shall be dealt with in accordance with Clause 5 (c) (ii).

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
13.
Termination.  All of the provisions of this Agreement shall terminate after the
expiration of the Employment Period.

 
14.
Miscellaneous: This Agreement is made in two (2) copies duly initiated on each
page by the Parties and has been signed by the Executive and signed and sealed
by the Corporation on the date first set forth above.

 


 
*          *          *

 
 
 

--------------------------------------------------------------------------------

 
 
Employment Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Employment Agreement as of the day and year first above written.
 

  Zhuang Xiao Lin, Edward               /s/ Zhuang Xiao Lin              
Perfect Energy International Limited               /s/ Wennan Li  
By: Wennan Li (CEO)

 
 
 

--------------------------------------------------------------------------------

 